Terry, C. J.
I concur, on the ground that plaintiff having declared on promissory notes was only required to prove their due execution, and their rejection by the administrator of McMickle, in order to establish propia facie his right to a verdict.
The bond containing a description of the notes, which was admitted as competent evidence, pertinent to the issue, and the evidence of the due presentation of the claim, and its rejection by the defendants, was sufficient for this purpose, and the nonsuit was improperly granted.